EXHIBIT 10 (a)
(CAMPBELL SOUP COMPANY LOGO) [w71888w7188802.gif]
2003 LONG-TERM INCENTIVE PLAN
TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT
     TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
the 1st day of November, 2008 (the “Grant Date”) between Campbell Soup Company
(the “Company”) and B. Craig Owens (the “Participant”), an employee of the
Company.
     WHEREAS, the Company desires to award the Participant restricted stock
units, which each represent a right to receive one share of Capital Stock of the
Company (the “Restricted Stock Units”) as hereinafter provided, under the
Campbell Soup Company 2003 Long-Term Incentive Plan (the “Plan”). Except as
otherwise provided, the terms used herein shall have the same meaning as in the
Plan.
     NOW, THEREFORE, in consideration of valuable considerations the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
     1. Award of Restricted Stock Units. The Company hereby confirms the award
to the Participant on the Grant Date by the Compensation and Organization
Committee of the Board of Directors (the “Committee”) of 41,200 Restricted Stock
Units. The Restricted Stock Units are in all respects limited and conditioned as
hereinafter provided, and are subject in all respects to the Plan’s terms and
conditions, as amended.
     2. Restriction Period; Payment. Subject to the terms of this Agreement and
the Plan and provided that the Participant remains continuously employed
throughout the vesting periods set forth below, one-half (1/2) of the Restricted
Stock Units shall vest upon each “Vesting Date”, as set forth below:

              Restriction       Number of Restricted Period   Vesting Dates  
Stock Units
1
  November 1, 2010     20,600  
2
  November 1, 2011     20,600  

Except as otherwise provided below, the Company shall deliver to the Participant
one share of the Company’s Capital Stock for a vested Restricted Stock Unit
during the month following each applicable Vesting Date. In lieu of issuing
fractional shares of the Company’s Capital Stock, the Company shall round the
shares to the nearest whole share and the value of any such share that
represents a fraction of a Restricted Stock Unit shall be paid in cash. Unless
terminated earlier under Section 4 below, a Participant’s rights under this
Agreement shall terminate with respect to each Restricted Stock Unit at the time
such Restricted Stock Unit is converted into the Company’s Capital Stock.
     3. Dividend Equivalent Payment. Prior to the applicable Vesting Date,
Participant shall be paid in cash the amounts equivalent to the dividends which
would be paid on the Company’s Capital Stock underlying the Restricted Stock
Units. Such dividend equivalent amounts shall be paid as soon as practicable
after the Company’s Board of Directors approves and declares a dividend on its
Capital Stock, but no later than March 15 of the year following the year such
dividend is declared. Notwithstanding the foregoing and subject to Section 4
below, the dividend equivalent payments shall be discontinued for any Restricted
Stock

1



--------------------------------------------------------------------------------



 



Units terminated under Section 4 if the Participant is no longer employed by the
Company or its subsidiaries and an exception does not apply.
     4. Early Termination of Restricted Stock Unit; Termination of Employment.
The Restricted Stock Units, to the extent not previously vested, shall terminate
and become null and void if and when the Participant ceases for any reason to be
an employee of the Company or its subsidiaries, including but not limited to
termination for Cause, except as provided in below:

  (a)   Retirement or Retirement Eligible upon Involuntary Termination, Total
Disability, or Death.

  (i)   If the Participant’s employment is terminated at least six (6) months
following the Grant Date by the Company for reasons other than Cause or by the
Participant as a result of Retirement, Total Disability, or death (provided the
Participant is Retirement Eligible at the time of any such termination), the
Participant shall be treated as continuously employed through the Vesting Dates,
and the Company will deliver to the Participant, or his or her legal
representative, one share of the Company’s Capital Stock for each Restricted
Stock Unit vested on that date in accordance with Section 2.     (ii)   For
purposes of this Agreement, the following terms shall have the meanings set
forth below:

  A.   “Retirement” or “Retirement Eligible” means the Participant terminates,
or is eligible to terminate, employment with the Company or its subsidiaries
after attaining 55 years of age with at least 5 years of continuous service on
or prior to the date of termination.     B.   “Total Disability” means “Total
Disability” or “Totally Disabled” as that term is defined under a
Company-sponsored long-term disability plan from which the Participant is
receiving disability benefits and which is in effect from time to time on and
after the Grant Date.

  (b)   Total Disability, Death or Involuntary Termination (Not Retirement
Eligible). If the Participant’s employment is terminated at least six (6) months
following the Grant Date by the Company for reasons other than Cause or as the
result of the Participant’s Total Disability or death and the Participant is not
Retirement Eligible, the Participant shall vest in a prorated portion of his or
her Restricted Stock Units under this Agreement according to the following
formula:

2



--------------------------------------------------------------------------------



 



        Restriction Period 1     2
Number of months worked from Grant Date to termination date divided by 24;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the first Vesting Date shall vest on the first Vesting Date.
    Number of months worked from Grant Date to termination date divided by 36;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the second Vesting Date shall vest on the second Vesting Date.

The Company will deliver to the Participant, or his or her legal representative,
one share of the Company’s Capital Stock for each Restricted Stock Unit that
vests on a Vesting Date in accordance with Section 2.

  (c)   Any Termination Prior to Six-Month Anniversary of Grant Date. If a
Participant resigns or is terminated for any reason before six (6) months have
elapsed from the Grant Date, the Restricted Stock Unit award shall be cancelled
by the Company and the Participant shall forfeit the entire award.

     5. Withholding of Taxes. The Company or the subsidiary which employs the
Participant shall be entitled to require, as a condition of making any payments
or issuing any shares upon vesting of the Restricted Stock Units, that the
Participant or other person entitled to such shares or other payment pay any
sums required to be withheld by federal, state, local, or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Participant or reducing the
number of shares otherwise deliverable with respect to the award (with the value
based on the closing price on the NYSE composite tape on the tax date) by the
amount necessary to satisfy such withholding obligations).
     6. Non-Transferability of Restricted Stock Units. Participant’s right in
the Restricted Stock Units awarded under this Agreement and any interest therein
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner, other than by will or by the laws of descent or distribution.
Restricted Stock Units shall not be subject to execution, attachment or other
process.
     7. Severability. If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Agreement to be
construed so as to foster the intent of this Agreement and the Plan.
     8. Internal Revenue Code Section 409A. This Agreement shall be interpreted,
operated, and administered in a manner so as not to subject Participant to the
assessment of additional taxes or interest under Code section 409A to the extent
such Participant or any payment under this Agreement is subject to U.S. tax
laws, and this Agreement shall be amended as the Company, in its sole
discretion, determines is necessary and appropriate to avoid the application of
any such taxes or interest.

3



--------------------------------------------------------------------------------



 



     9. Entire Agreement. The terms of the Plan and this Agreement when signed
by Participant will constitute the entire agreement with respect to the subject
matter hereof. This Agreement supersedes any prior agreements, representations
or promises of the parties relating to the subject matter hereof.
     10. Governing Law. This Agreement shall be construed in accordance with,
and its interpretation shall otherwise be governed by, New Jersey law.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized executive, and the Participant has hereunto set his or her
hand and seal, all as of the day and year first above written.

            CAMPBELL SOUP COMPANY
      By:   /s/ Robert J. Centonze         Robert J. Centonze        Director,
Global Compensation and International Programs     

          /s/ B. Craig Owens       Participant             

4